     Case 1:19-cv-02012-JEJ-EBC Document 13 Filed 03/01/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DELEON PERFECTO,         :
             Petitioner, :                  1:19-cv-2012
                         :
         v.              :                  Hon. John E. Jones III
                         :
CATRICIA HOWARD, WARDEN, :
            Respondent.  :

                                   ORDER

                                March 1, 2021

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus (Doc. 1), and in accordance with the Court’s Memorandum of the same

date, it is hereby ORDERED that:

      1.     The petition for writ of habeas corpus is DENIED.

      2.     The Clerk of Court is directed to CLOSE this case.



                                            s/ John E. Jones III
                                            John E. Jones III, Chief Judge
                                            United States District Court
                                            Middle District of Pennsylvania
